Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. 
Applicant argues 
the as-filed application states "[a]s can be seen from figures 1-4, in an embodiment the second cabinet section C2 is within the first cabinet section Cl." (App. at page 5, lines 16-17 (emphasis added).) Further, the Applicant respectfully submits that, as described in the specification, Figure 3 is merely a "simplified" top view of an inverter apparatus. (App. at page 2, line 8 (emphasis added).) (Applicant’s remarks of 9/2/21, p. 6).

In light of Applicant remarks and reconcile the requirement of claims 4 and 17 of “the second cabinet is within the first cabinet section,” the perimeter of the first cabinet section can overlap with the perimeter of the second cabinet section if first and second cabinet sections share a portion of the perimeter, which appears to be what is depicted in figures 1-4, where left-most element C1 {of fig. 3) would enclose both elements M1 and M2 and C2 would enclose only C2.
Applicant argues “the referenced plenum 38 of the door in Stoller fails to disclose a cabinet section” (Applicant’s remarks of 9/2/21, p. 9).  Applicant claims “a cabinet having at least two cabinet sections” (claim 1, line 2) without defining limitations that would prevent Stoller (US 6,164,369)’s element 38 from being one of these cabinet sections.  Reviewing figs. 1-8, element 38 is indeed a section of a cabinet and therefore is a cabinet section.  
Applicant argues “Stoller fails to disclose a cabinet section, let alone a cabinet section enclosing a cabinet specific electrical arrangement that needs cooling” (Applicant’s remarks of 9/2/21, p. 9).  There is no requirement for “cabinet specific-electrical arrangement that needs cooling” (claim 1, lines 2-3) and only that “each of the at least two cabinet sections enclosing a cabinet-specific electrical arrangement” without any requirement that the cabinet specific-electrical arrangement needs to be cooling.”  Further, even if “a cabinet specific electrical arrangement that needs cooling” has been claimed, a fan has electrical parts that heat up during operation which require cooling for proper operation. 
Applicant argues “rather than disclosing cabinets, Bailey relates [to] modules” (Applicant’s remarks of 9/2/21, p. 9).  Applicant fails to provide a definition of their “multi-section cabinet” which Applicant illustrates particularly in figures 1 and 2.  Applicant further argues “[a]s Bailey states, ‘[p]hysically, the modules may be configured similar to rooms, with four or more walls, a floor, and a ceiling.’ (Bailey at ¶ 36.)”  This precisely is the same structure that Applicant is illustrating.  The illustrated cabinet C is made of multiple cabinet sections including at least two C1s, two C3s and a C4 that appear to require machinery (i.e., forklift) to move and assemble each of the cabinet sections into the claimed cabinet.  Therefore Bailey’s modules read-on the cabinet sections of the instant invention.   
Drawings
The drawings are objected to because:
a.	In figure 3, the left-most “C1”s should be moved to straddle left-most broken line to show that that these C1s include both M1 and M2; and
b.	In figure 4, the reference line for element C1 should be an arrow line (just as in figs 1 and 2 to indicate that element C1 is a combination of other elements (i.e., C2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 5, lines 15-16 states that “an intermediate wall W between the first cabinet section C1 and the second cabinet section C2. As can be seen from figures 1-4, in an embodiment the second cabinet section C2 is within the first cabinet section C1.”  If as Applicant argues (see Examiner’s response to arguments) the second cabinet section within (or inside of) the first cabinet section, the intermediate wall W is not between the first cabinet section C1 and the second cabinet section C2, but between the second cabinet section C2 and a portion of the first cabinet section C1.  
Appropriate correction is required.
Claim Objections
Claims 1-4, 16, 17, and 21 are objected to because of the following informalities:
a.	Claim 1, line 14, add “and” at the end of the “at addition fan . . .” limitation; and 
b.	Claim 3, lines 2-3, “a cooling air flow path” should be “a second cooling air flow path” to be consistent with the same limitation in claims 2 and 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 5-6 requires “an incoming air” and line 5 requires “external air.”  Are these the same element or different elements.  The Examiner suspects that these are the same element being double claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller (US 6,164,369).
With respect to Claim 1, Stoller teaches an electrical apparatus comprising a cabinet (fig. 5, 12) having at least two cabinet sections (24,38), each of the at least two cabinet sections enclosing a cabinet-specific electrical arrangement (24 for 28 and 38 for 48), and wherein said electrical apparatus further comprises cooling arrangement (41,48,40,42,30) for cooling, said cooling arrangement comprising at least one air intake (41) for external air (col. 7, l. 7), at least one primary element (col. 10, ll. 12-14 at 41) for filtering an incoming air (col. 7, l. 7), at least one fan (48) and at least one air outlet (30), wherein the at least one fan is arranged to cause airflow (see fig. 3, 44) from towards the at least one air outlet, wherein the cooling arrangement further comprises - a first cooling air flow-path (fig. 3, from 41 to ending just after 40) from a first cabinet section (38) of the at least two cabinet sections to a second cabinet section (24) of the at least two cabinet sections, - an additional fan (42) for creating a cooling air airflow (fig. 3, just after 40 to 30) into and out from the second cabinet section, wherein the cooling air airflow entering the second cabinet section is taken from (see fig. 3) the incoming air of the first cabinet section filtered by the primary element, - a secondary element (col. 10, ll. 12-14 at 40) for filtering the cooling air airflow when entering the second cabinet section from the first cabinet section.  
With respect to Claims 2-4, 16, 17, and 21, Stoller further teaches the cooling arrangement further comprises a second cooling air flow-path (fig. 8, from 30 recirculating outside of 12 back to 41) from the second cabinet section back to the first cabinet section (claim 2), the first cooling air flow path from the first cabinet section to the second cabinet section and/or a cooling air flow-path from a second cabinet section back to the first cabinet section are at an intermediate wall (fig. 5, 36) between the first cabinet section and the second cabinet section (claim 3), the second cabinet section is within (see fig. 5, see Examiner’s response to argument above) the first cabinet section (claims 4 and 17), the first cooling air flow path from the first cabinet section to the second cabinet section and/or a second cooling air flow path from the second cabinet section back to the first cabinet section are at an intermediate wall (fig. 5, 36) between the first cabinet section and the second cabinet section (claim 16) and the first cooling air flow path comprises the secondary element (Examiner has defined first air flow path as “fig. 8, from 41 to ending just after 40” therefore the element for filter at 40 is part of the first air flow path) (claim 21).
Claims 1-4, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 2017/0359922).
With respect to Claim 1, Bailey teaches an electrical apparatus comprising a cabinet (fig. 7, 210,220) having at least two cabinet sections (210,220), each of the at least two cabinet sections enclosing a cabinet-specific electrical arrangement (222A for 220 and ¶[0038], ll. 5-6 for 210), and wherein said electrical apparatus further comprises cooling arrangement (230 and ¶[0051], l. 9) for cooling, said cooling arrangement comprising at least one air intake (¶[0037], l. 21, “outside air”) for external air, at least one primary element (¶[0051], l. 19 at 720) for filtering an incoming air (¶[0037], l. 21, “outside air”), at least one fan (¶[0051], l. 19, fan at 720 or air mover of 230) and at least one air outlet (¶[0052], 10-11), wherein the at least one fan is arranged to cause airflow (¶[0052], ll. 10-11) from towards the at least one air outlet, wherein the cooling arrangement further comprises - a first cooling air flow-path (fig. 7, from 220 thru 710 ending just after 720) from a first cabinet section (220) of the at least two cabinet sections to a second cabinet section (210) of the at least two cabinet sections, - an additional fan (¶[0051, l. 19, fan at 722) for creating a cooling air airflow (fig. 7, airflow from just after 720 to 720) into and out from the second cabinet section, wherein the cooling air airflow entering the second cabinet section is taken from (see fig. 8) the incoming air of the first cabinet section filtered by the primary element, - a secondary element (¶[0051], l. 19 at 722) for filtering the cooling air airflow when entering the second cabinet section from the first cabinet section.  
With respect to Claims 2-4, 16, 17, and 21, Bailey further teaches the cooling arrangement further comprises a second cooling air flow-path (fig. 8, from 210 thru 722 to 220) from the second cabinet section back to the first cabinet section (claim 2), the first cooling air flow path from the first cabinet section to the second cabinet section and/or a cooling air flow-path from a second cabinet section back to the first cabinet section are at an intermediate wall (fig. 7, wall between 210 & 220 having 720,722) between the first cabinet section and the second cabinet section (claim 3), the second cabinet section is within (see fig. 7, see Examiner’s response to argument above) the first cabinet section (claims 4 and 17), the first cooling air flow path from the first cabinet section to the second cabinet section and/or a second cooling air flow path from the second cabinet section back to the first cabinet section are at an intermediate wall (fig. 7, wall between 210 & 220 having 720,722) between the first cabinet section and the second cabinet section (claim 16) and the first cooling air flow path comprises the secondary element (Examiner has defined first air flow path as “fig. 7, from 220 thru 710 ending just after 720” therefore the element for filter at 720 is part of the first air flow path) (claim 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  10/6/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835